Citation Nr: 1130271	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-00 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased disability evaluation for right knee chondromalacia, status post medial meniscectomy and chondroplasty, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veteran's Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to an increased rating for right knee chondromalacia.

The Veteran testified before the undersigned at a May 2009 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

In February 2010, the Board remanded the case for further development by the agency of original jurisdiction (AOJ).  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent VA examination was in October 2009.  During private treatment, later in October 2009, the Veteran was noted to have fallen due to right knee pain.  The physician also noted that the knee was very tender and that the Veteran was unable to extend.  He was prescribed Darvocet and issued crutches at that time.  See October 2009 private treatment records from Family Practice Associates of Cumberland County, P.C., submitted in March 2010.  Furthermore, in a January 2010 statement, the Veteran reported that when his right knee went out, he could not walk and steps were impossible.  He also reported that his knee went out more often as he got older, and that his weight was down to 185 pounds to help with his condition at it had worsened.  There have been no subsequent reports as to how the right knee was functioning.  Given the evidence of a change since the last VA examination, a new examination is required.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

In its September 2009 remand, the AOJ was instructed to adjudicate the issue of entitlement to a total rating for compensation based on individual unemployability (TDIU), and inform the Veteran of his appeal rights, if the issue was denied.  The RO had denied entitlement to TDIU in April 2008, but the Veteran had made subsequent contentions that were construed as again raising this issue.  The United States Court of Appeals for Veterans Claims has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The AOJ has not adjudicated the issue of entitlement to TDIU since the Board's last remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to complete a formal application for TDIU.

2.  The AOJ should afford the Veteran a VA examination to evaluate the current severity of the right knee disability.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should describe all symptomatology due to the Veteran's service-connected right knee disability, and to the extent possible distinguish the manifestations of the service-connected disability from those of any other disorder present. 

Any indicated studies, including X-ray studies and range of motion testing in degrees, should be performed.

The examiner should report the ranges of right knee flexion and extension in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.

If there is pain on motion, the examiner should report the point in the range of motion when the pain becomes apparent.

Tests of joint motion against varying resistance should be performed. The extent of any incoordination, weakened movement and excess fatigability on use should be described. To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion. If this is not feasible, the examiner should so state.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knees. The examiner should also determine if either of the knees lock and if so the frequency of the locking.

The examiner should also provide an opinion concerning whether the right knee disability would prevent the Veteran from maintaining employment consistent with his education and occupational experience.  If the Veteran is found capable of such employment despite his right knee disability, the examiner should provide examples of the types of work he would be able to perform. The rationale for all opinions expressed should also be provided.

3.  The AOJ should review the examination report to insure that it contains the information and opinions requested in this remand.

3.  The AOJ should adjudicate the issue of entitlement to a TDIU, informing the Veteran of his appeal rights, if the issue is denied.  If there is evidence of unemployability and the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2010).

4.  If the benefit on appeal is not fully granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


